NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2008-1151
                                 (Serial No. 09/326,405)




                               IN RE DAVE B. LUNDAHL


      William W. Cochran, Cochran Freund & Young LLC, of Fort Collins, Colorado,
argued for appellant. Of counsel was James R. Young.

      Benjamin D.M. Wood, Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Arlington, Virginia, argued for the Director of the United
States Patent and Trademark Office. With him on the brief was William LaMarca,
Associate Solicitor. Of counsel was Sydney O. Johnson, Jr., Acting Solicitor.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                        NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                        2008-1151
                                 (Serial No. 09/326,405)




                               IN RE DAVE B. LUNDAHL




                                    Judgment
ON APPEAL from the         United States Patent and Trademark Office, Board of Patent
                           Appeals and Interferences.

in CASE NO(S). 09/326,405

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

  Per Curiam (RADER and SCHALL, Circuit Judges, and ILLSTON, District Judge ∗ ).

                           AFFIRMED. See Fed. Cir. R. 36.


                                            ENTERED BY ORDER OF THE COURT



DATED August 8, 2008                         /s/ Jan Horbaly
                                            Jan Horbaly, Clerk




      ∗
             Honorable Susan Illston, District Judge, United States District Court for the
Northern District of California, sitting by designation.